TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00266-CV


                                   Alvy Childress, Appellant

                                                 v.

                              Sunz Insurance Company, Appellee



              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-21-005341, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Alvy Childress filed a notice of appeal from the trial court’s April 15,

2022 order, which granted appellee Sunz Insurance Company’s Motion to Transfer Venue.

Upon initial review, the Clerk of this Court sent Childress a letter informing him that this Court

appears to lack jurisdiction over the appeal because our jurisdiction is limited to appeals in which

there exists a final or appealable judgment or order, and an order granting a motion to transfer

venue is not an appealable interlocutory order. See Tex. Civ. Prac. & Rem. Code § 51.012;

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that appeal generally

may only be taken from final judgment that disposes of all pending parties and claims in record

unless statute provides for interlocutory appeal); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (“Appellate courts have jurisdiction to consider immediate appeals of interlocutory orders

only if a statute explicitly provides appellate jurisdiction.”); see also Tex. Civ. Prac. & Rem.
Code § 51.014 (specifically permitting appeal of various interlocutory orders but not permitting

appeal from grant or denial of motion to transfer venue); Tex. Civ. Prac. & Rem. Code

§ 15.064(a) (providing that there is no interlocutory appeal from trial court’s venue

determinations); Tex. R. Civ. P. 87(6) (prohibiting interlocutory appeals from orders on motions

to transfer venue). The Clerk requested a response on or before July 11, 2022, informing this

Court of any basis that exists for jurisdiction.

               Childress has filed a response to our notice, but he has not demonstrated this

Court’s jurisdiction over his appeal of the trial court’s order transferring venue. In his response,

Childress requests that we review the trial court’s order transferring venue as a denial of a

temporary injunction, which would render it an appealable interlocutory order under Texas Civil

Practice & Remedies Code Section 51.014(a)(4). We decline to do so. There is no indication in

the record that the trial court considered any request for injunctive relief related to venue, and

Childress does not explain how an application for injunctive relief could enable the trial court to

avoid complying with the mandatory venue provision in Texas Labor Code Section 410.252. See

Tex. Lab. Code § 410.252(b)(1) (requiring party bringing suit for judicial review of workers’

compensation administrative proceeding to file petition in county where employee resided at

time of injury); see also Tex. Civ. Prac. & Rem. Code § 15.016 (requiring that case governed by

“statute prescribing mandatory venue shall be brought in the county required by that statute”).

               To the extent that Childress also seeks in his response to have his notice of appeal

construed as an original proceeding seeking “[m]andamus review of this truly unprecedented

claim,” we would deny the original proceeding. To the extent Childress may be arguing that he

is seeking to enforce mandatory venue in Travis County rather than Tom Green County, on this

record, the trial court did not abuse its discretion by transferring venue when Childress’s

                                                   2
pleadings established that venue was mandatory in Tom Green County. See Tex. Lab. Code

§ 410.252(b)(1).

               Accordingly, for the reasons explained above, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: July 22, 2022




                                                3